Citation Nr: 0635776	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of lightning strike to the left hand, including 
diabetes mellitus, an eye disorder, and a left hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971 and from May 1986 to December 1986.  He also had 
various periods of active duty for training, including from 
June 24, 1978, to July 8, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi. 


FINDINGS OF FACT

1.  In a March 1991 decision, the Board denied the veteran's 
claim for service connection for diabetes mellitus, an eye 
disorder, and a left hand disorder as residual of a lightning 
strike.

2.  Evidence received since the March 1991 Board decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of lightning strike to the left 
hand, including diabetes mellitus, an eye disorder, and a 
left hand disorder.

3.  The veteran's claimed diabetes mellitus, eye disorder, 
and left hand disorder are unrelated to a lightning strike 
during active duty for training in June 1978 and are 
otherwise unrelated to the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of lightning strike to 
the left hand, including diabetes mellitus, an eye disorder, 
and a left hand disorder, has been presented since the March 
1991 Board decision and the veteran's claim for service 
connection for residuals of lightning strike to the left 
hand, including diabetes mellitus, an eye disorder, and a 
left hand disorder, is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2006).

2.  Residuals of lightning strike to the left hand, including 
diabetes mellitus, an eye disorder, and a left hand disorder 
were not incurred as a result of active duty for training.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

Since the previously final claim of entitlement to service 
connection for residuals of lightning strike to the left 
hand, including diabetes mellitus, an eye disorder, and a 
left hand disorder has been reopened, the Board need not make 
a determination as to whether the notice requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) have been met.

Prior to the adjudication of the veteran's claim, the RO 
mailed the veteran a letter in December 2002 that notified 
him of its duty to assist him in obtaining pertinent evidence 
and medical records to support his claim as well as requested 
that he submit any supporting medical records from private 
treatment.  Additionally, the RO informed the veteran as to 
what the evidence must show to establish entitlement.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Additionally, the veteran was again sent the 
required notice in March 2005.  The March 2005 notice letter 
also informed the veteran of what the evidence must show to 
establish service connection.  Furthermore, the March 2005 
letter requested that the veteran submit any evidence in his 
possession that pertains to his claim.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran's Social Security Administration medical records have 
also been obtained.  Medical records from the Biloxi, 
Mississippi VA Medical Center dated in 1978, and from the 
Keesler Air Force Base Medical Center dated in 1980 were 
sought by the RO and were unobtainable.  The veteran was 
informed that such records were unobtainable.  The veteran 
has stated that the private doctor who initially diagnosed 
him with diabetes mellitus is now dead and that this doctor's 
medical records are unavailable.  The veteran has provided 
testimony at hearings before both a Hearing Officer at the RO 
and before the undersigned Veterans Law Judge.  The veteran 
has submitted numerous articles regarding the effects of 
lightning on the human body and he has submitted three lay 
statements in support of his claim.  The veteran has not 
identified any other obtainable medical records or evidence 
pertinent to his claim.  The Board is similarly unaware of 
any outstanding obtainable evidence.  Therefore, the Board is 
satisfied that the VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Regulations:

A decision of the Board denying service connection is final, 
and it cannot be modified unless evidence presented in 
support of the claim is both "new and material" and warrants 
a reopening and reviewing of the former disposition of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 
Vet. App, 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen:

The last final decision wherein the issue of service 
connection for residuals of a lightning strike was addressed 
was via Board decision in March 1991.  In March 2002, the 
veteran submitted a request to reopen his claim for service 
connection for residuals of a lightning strike.

The newly submitted evidence includes lay statements from 
fellow service men that were with the veteran when he was 
struck by lightning.  The new evidence also includes articles 
submitted by the veteran about the effects of lightning 
injuries and electric shock injuries on people.  The Board 
notes that this newly submitted evidence is material to the 
veteran's claim.  Since new and material evidence has been 
received, the veteran's claim for entitlement to service 
connection for PTSD is reopened.  

De Novo Review:

The service medical records indicate that on June 30, 1978, 
while on active duty for training, the veteran experienced a 
lightning strike and shock to the left hand.  The service 
medical records do not indicate that the veteran experienced 
any residuals of the experience.  

The veteran submitted a November 1987 note from an eye doctor 
that stated that he had seen the veteran in March 1980.

At hearings in November 1988, August 2004, and January 2006, 
the veteran testified that he was struck by lightning in the 
left hand while on active duty for training.  He stated that 
he was taken to the hospital and then released the next day.  
The veteran reported that he was first found to have diabetes 
mellitus by a Dr. Moore in 1981 or 1982.  The veteran 
asserted that Dr. Moore told him that being struck by 
lightning could have caused him to develop diabetes.  The 
veteran noted that Dr. Moore was dead.  At the August 2004 
hearing, the veteran stated that he was going to give a copy 
of his claims file to a physician in order to get an opinion.  
No such opinion was submitted.

The veteran submitted articles dated in October 1998, June 
1999, May 2001, September 2001, and September 2002 discussing 
the effects of lightning and electrical injuries on the human 
body.  The October 1998 article indicates that lightning 
causes primarily neurological injury.  The October 1998 
article contained a long list of disabilities that have been 
reported due to lightning injury.  The Board notes that 
diabetes mellitus was not included on that list.

Three lay statements were received in November 2002.  Each of 
these affiants stated that they were near the veteran on June 
30, 1978 and witnessed the veteran being struck by lightning.

A review of the Army Reserve medical records dated from July 
1978 to May 1987, including 377th TAACOM records mentioned by 
the veteran at his May 1990 hearing, indicate that the 
veteran has had diabetes mellitus since 1982.  VA outpatient 
treatment records dated from June 2002 also reveal that the 
veteran has diabetes mellitus.  These records also indicate 
that the veteran has numbness of the hands due to diabetes 
mellitus.  Social Security Administration medical records 
dated in September and October 2003 also indicate that the 
veteran has diabetes mellitus.

While the veteran asserts that he has diabetes mellitus, 
blurring of the eyes, and numbness of the left hand due to 
the lightning strike, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

While the November 2002 lay statements support the veteran's 
claim that he was struck by lightning, they provide no 
information as to whether the veteran has any current 
disability due to that incident.

The Board has considered the medical articles relating to 
lightning injuries submitted by the veteran.  However, none 
of those articles indicate that there has ever been shown to 
be a relationship between a lightning injury and diabetes 
mellitus or a chronic blurring of the eyes.  While an April 
1998 study that lists the effects of lightening includes 
numbness in the hands, this provides no information a to 
whether in the veteran's case, the veteran has numbness of 
the hands due to a lightning injury.  The Board further notes 
that VA medical treatment records indicate that the veteran's 
numbness of the hands is due to his diabetes mellitus.

Since there is no medical evidence indicating that the 
veteran experienced any chronic residuals of a lightning 
strike while on active duty for training, the veteran is not 
entitled to service connection for any claimed residuals, 
including diabetes mellitus, blurry eyes, and numbness of the 
left hand.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for residuals of lightning 
strike to the left hand, including diabetes mellitus, an eye 
disorder, and a left hand disorder, is reopened.

Entitlement to service connection for residuals of lightning 
strike to the left hand, including diabetes mellitus, an eye 
disorder, and a left hand disorder, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


